Exhibit 10.2

Unitrin, Inc. 2009 Performance Incentive Plan

MULTI-YEAR INCENTIVE AWARD AGREEMENT

This MULTI-YEAR INCENTIVE AWARD AGREEMENT (“Agreement”) is made as of this
             day of             , 2         (“Grant Date”) between [EMPLOYER
NAME] (the “Company”), and «Name» (the “Participant”), and its effectiveness is
contingent upon receipt of shareholder approval at the Unitrin, Inc. 2009 Annual
Meeting of Shareholders of the provisions of the 2009 Performance Incentive Plan
which apply to the award granted under this Agreement.

SIGNATURES

As of the date set forth above, the parties have executed this Agreement,
including Exhibit A:

 

COMPANY     PARTICIPANT

By:

 

 

   

 

  «Authorized Officer»     «Name»

By his or her signature below, the spouse of the Participant agrees to be bound
by all of the terms and conditions of the foregoing Award Agreement.

 

   

 

     

 

      Print Name

RECITALS

A. The Compensation Committee of the Board of Directors of Unitrin, Inc. (the
“Committee”) has adopted the 2009 Performance Incentive Plan, including any and
all amendments to date (the “Plan”).

B. The Plan provides for the granting of annual and multi-year incentive awards
to selected employees of Unitrin, Inc. or any of its affiliates.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto agree as follows:

1. Grant. The Company grants to the Participant a multi-year incentive award on
the terms and conditions hereinafter set forth (the “Award”), subject to the
provisions set forth on Exhibit A.

2. Vesting and Forfeiture.

(a) Performance Period. The Performance Period (the “Performance Period”) for
this Award shall be the three-year period ending on the December 31 preceding
the three-year anniversary of the Grant Date. Subject to the forfeiture and
early vesting provisions referenced in Section 2(b) below, the Award will vest
on the last day of the Performance Period only to the extent set forth and in
accordance with the terms of Exhibit A hereto with regard to the performance
condition(s) referenced therein.

(b) Forfeiture or Early Vesting upon Retirement, Death, Disability or Other
Events. During the Performance Period, the Award may be subject to forfeiture or
early vesting upon the termination of the Participant’s employment due to
retirement, death, disability or other events in accordance with the provisions
of Articles 6 or 11 of the Plan, which are incorporated in and made a part of
this Agreement.

3. Withholding of Taxes. The Company shall withhold from any payouts under the
Award the amounts the Company is required to withhold to satisfy any applicable
tax withholding requirements based on minimum statutory withholding rates for
federal and state tax purposes, including any payroll taxes.

4. No Assignment or Other Transfer. Neither this Agreement, the Award or any
rights and privileges granted hereby may be transferred, assigned, pledged or
hypothecated in any way, whether by operation of the law or otherwise, except by
will or the laws of descent and distribution. Without limiting the generality of
the preceding sentence, no rights or privileges granted hereby may be assigned
or otherwise transferred to the spouse or former spouse of the Participant
pursuant to any divorce proceedings, settlement or judgment. Any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this Agreement,
the Award or any other rights or privileges granted hereby contrary to the
provisions hereof shall be null and void and of no force or effect.

5. Participation by Participant in Other Company Plans. Nothing herein contained
shall affect the right of the Participant to participate in and receive benefits
under and in accordance with the then current provisions of any retirement plan
or employee welfare benefit plan or program of the Company or of any subsidiary
or affiliate of the Company, subject in each case, to the terms and conditions
of any such plan or program.

 

2



--------------------------------------------------------------------------------

6. Not an Employment or Service Contract. Nothing herein contained shall be
construed as an agreement by the Company or any of its subsidiaries or
affiliates, expressed or implied, to employ the Participant, to restrict the
right of the Company or any of its subsidiaries or affiliates to discharge the
Participant or to modify, extend or otherwise affect in any manner whatsoever,
the terms of any employment agreement which may exist between the Participant
and the Company or any of its subsidiaries or affiliates.

7. Agreement Subject to Award Plan. The Award hereby granted is subject to, and
the Company and the Participant agree to be bound by, all of the terms and
conditions of the Plan, as the same may be amended from time to time hereafter
in accordance with the terms thereof, but no such amendment shall adversely
affect the Participant’s rights under this Agreement without the prior written
consent of the Participant. To the extent that the terms or conditions of this
Agreement conflict with the terms or conditions of the Plan, the Plan shall
govern.

8. Arbitration. All disputes related to this Agreement or any Award granted
hereunder, shall be submitted to binding arbitration with the American
Arbitration Association (“AAA”) pursuant to the AAA Employment Arbitration Rules
and Mediation Procedures (“AAA Rules”). A copy of the AAA Rules is available to
the Participant upon written request to the Director of Human Resources, Unitrin
Services Company, at One East Wacker Drive, Chicago, Illinois 60601 (or such
other address as the Company may specify from time to time), or may be obtained
online at: www.adr.org.

To initiate arbitration, either party must file a Demand for Arbitration
(“Demand”) in the manner described in the AAA Rules. After a demand has been
filed and served, either party may request that the dispute initially be
mediated pursuant to the AAA Rules. If mediation does not fully resolve the
dispute, then the matter will be subject to arbitration before a single
arbitrator who shall have the power to award any types of legal or equitable
relief available in a court of competent jurisdiction, including, but not
limited to, attorneys’ fees and costs, to the extent such relief is available
under applicable law, and all defenses that would be applicable in a court of
competent jurisdiction shall be available. All administrative costs of
arbitration (including reimbursement of filing fees) and the fees of the
arbitrator will be paid by the Company.

9. Execution. This Agreement has been executed and delivered as of the day and
year first above written at Chicago, Illinois, and the interpretation,
performance and enforcement of this Agreement shall be governed by the laws of
the state of Illinois without application of its conflicts of laws principles.

10. Miscellaneous. This Agreement, together with the Plan, is the entire
agreement of the parties with respect to the Award granted hereby and may not be
amended except in a writing signed by both the Company and the Participant.

 

3